Order unanimously affirmed, without costs. Memorandum: On this appeal from an order awarding temporary alimony, and containing other provisions, plaintiff requests that we increase the award of $150 per week for her and her 18-year-old son and that we reverse the directive that she return to defendant a 1974 Mercedes-Benz automobile upon defendant delivering to her "a certain 1975 Fiat automobile”. The Mercedes-Benz is registered in the name of one of defendant’s operating corporations. As we have so often written, parties to a matrimonial action should not waste their assets and the court’s time seeking review of an order for temporary alimony. The best relief is a speedy trial, and nothing in this case justifies departure from this rule. Indeed, this appeal has unnecessarily delayed for nearly a year the trial disposition of this case (see Vesper v Vesper, 46 AD2d 729; Schoellkopf v Schoellkopf, 41 AD2d 599; Gelow v Gelow, 41 AD2d 556; Dobbin v Dobbin, 39 AD2d 836; Frost v Frost, 38 AD2d 786; De Gasper v De Gasper, 31 AD2d 886). (Appeal from order of Erie Supreme Court—temporary alimony.) Present—Moule, J. P., Cardamone, Hancock, Denman and Witmer, JJ.